United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3700
                                     ___________

Paula D. Hudson,                          *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
United States of America,                 *     [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: April 12, 2000

                                    Filed: April 19, 2000
                                     ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Paula D. Hudson pleaded guilty to conspiracy to distribute methamphetamine
and was sentenced to 151 months imprisonment. Hudson successfully appealed a
weapon enhancement and on remand, the district court reduced Hudson's sentence to
121 months. Between the original sentencing and resentencing, Hudson's earlier state
conviction for possession of methamphetamine was reversed. Although Hudson's
attorney was aware of the state conviction reversal, he failed to present the information
to the court at resentencing. Hudson filed a 28 U.S.C. § 2255 motion for relief from
her sentence, claiming ineffective assistance of counsel because her attorney allowed
her to be resentenced without arguing for a safety valve sentence reduction under 18
U.S.C. § 3553. The district court denied Hudson's motion without a hearing,
concluding the performance of Hudson's attorney was deficient, but Hudson was not
prejudiced because her 121 month sentence was still within the 108-135 month
Guideline range applicable after an adjustment to her criminal history category
following the state conviction reversal. Hudson appeals and we affirm.

      Hudson contends the district court committed error in denying her § 2255 motion
without an evidentiary hearing. We disagree. A hearing was not required because
"[Hudson's] allegations, accepted as true, would not entitle [her] to relief." Engelen v.
United States, 68 F.3d 238, 240 (8th Cir. 1995). To qualify for the safety valve
reduction, Hudson had to prove, in relevant part, that:

      not later than the time of the sentencing hearing, [Hudson] ha[d] truthfully
      provided to the Government all information and evidence [Hudson] ha[d]
      concerning the offense or offenses that were part of the same course of
      conduct or of a common scheme or plan, but the fact that [Hudson] ha[d]
      no relevant or useful other information to provide or that the Government
      [was] already aware of the information shall not preclude a determination
      by the court that [Hudson] ha[d] complied with this requirement.

18 U.S.C. § 3553(f)(5); U.S. Sentencing Guidelines Manual § 5C1.2(5). Hudson
asserts that "she informed the government of her own involvement concerning the
offense of which she was charged, and that she also agreed to provide officers with
methamphetamine." (Appellant's Br. at 15). Even assuming Hudson did admit her
involvement, the safety valve reduction "'require[d] more than accepting responsibility
for [her] own acts.'" United States v. Conde, 178 F.3d 616, 622 (2d Cir. 1999)
(citation omitted). To be eligible, Hudson had to "disclose all the information [s]he
possessed about [her] involvement in the crime and [her] chain of distribution,
including the identities and participation of others." United States v. Romo, 81 F.3d
84, 85 (8th Cir. 1996). Because Hudson did not allege that she disclosed the type of


                                            –2–
information required to qualify for a safety valve reduction, we conclude the district
court did not abuse its discretion in denying Hudson an evidentiary hearing. We affirm
the district court's dismissal of Hudson's § 2255 motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          –3–